WRIGHT, Justice,
dissenting.
The court’s order and the statute upon which it is based provide for the extension of child support payments beyond a child’s 18th birthday if that child is “fully enrolled in an accredited secondary school in a program leading toward a high school diploma.” When is a child “fully enrolled?” The word “fully” modifies the word “enrolled.” If the order read “enrolled,” then there would be no doubt that an obligor would be under a legal duty to support a child over 18 who was simply on the rolls of an accredited secondary school. With the addition of the word “fully,” something more must be meant.
In both Ewing and Frost, cited by the majority, the courts found that the legislative intent behind this continued support provision was to require the payment of support “so long as [the] child was actively participating in studies which would lead to a high school diploma.” (Emphasis added)
I would hold that a child is “fully enrolled” for purposes of continuing child support beyond the child’s 18th birthday when that child is actively participating in studies which would lead to a high school diploma. Of necessity, this will require that the fact finder consider a number of things in light of the totality of the circumstances, such as: the number of courses or credits taken in relation to the number of courses or credits needed, attendance, attitude, participation, grades in relation to ability, honesty in effort, and overall performance. To use the words of the trial court, in order to be fully enrolled, one must be more than a “casual scholar.” There are those experts available who can assist the trier of fact in making the determination. These types of issues have been entrusted to fact finders regularly, and I would entrust the determination of this issue to them.
There is some expressed concern for the case in which enforcement of extended support has resulted in a contempt order. Is the above definition of “fully enrolled” sufficiently specific to support an order of contempt for nonpayment of child support? While an order must be such that a person will know exactly what is required, it need not be “full of superfluous terms and specifications adequate to counter any flight of fancy a contemner may imagine in order to declare it vague.” Ex parte Blasingame, 748 S.W.2d 444, 446 (Tex.1988)(quoting Ex parte McManus, 589 S.W.2d 790, 793 (Tex.Civ.App.—Dallas 1979, no writ)). The cir-*233eumstances of each case should be considered. In Ex parte Hudson, 917 S.W.2d 24 (Tex.1996), a landowner had been enjoined, among other things, to “maintain [his property] in a sightly condition.” The Supreme Court found the language to be sufficiently specific to advise the contem-ner of the action required of him and to support a contempt judgment. The requirement that a child should be actively participating in order to be fully enrolled is no less specific. Of course, an obligor who believes that a condition for not paying child support has occurred might be well advised to first file a motion to modify the existing child support order before unilaterally ceasing the payment of support. Because the provision pertaining to the payment of support beyond a child’s 18th birthday is statutorily permissible and not statutorily mandated, a trial court could modify a decree to eliminate the extended support payments. At any rate, in the case before us, appellee was not held in contempt, and the resolution of that issue must await another day.
The record before us supports the judgment of the trial court that A.B. was not fully enrolled. I would affirm that judgment.